EXHIBIT E          FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            03/12/2015 4:41:59 PM
                KEITH E. HOTTLE
                     Clerk
    STATE OF MISSOURI

    COUNTY OF BUCHANNAN


                                   AFFIDAVIT OF KENNEY NEWVILLE

            BEFORE ME, the undersigned authority, this day personally appeared KENNEY

    NEWVILLE, who being by me first duly sworn upon oath deposed and stated the following:


                    "My name is KENNEY NEWVILLE. Unless otherwise indicated herein, I have
            first-hand knowledge of the facts herein. All of the facts herein are true and correct. I am
            the Engineering Consultant of GRACE RIVER RANCH, LLC (GRACE RIVER). I
            frequently perform those services at the location of Grace River Ranch. I am familiar
            with Grace River Ranch and the surrounding area.

                  GRACE RIVER is a Texas limited liability company originally formed on
            December 28, 2012 as "Rio Gracia, LLC." On January 30, 2013, the registered name of
            Rio Gracia, LLC was changed to "GRACE RIVER RANCH, LLC."2

                    GRACE RIVER is the owner of the 6,779.066 acre Grace River Ranch located in
            part or all of the following surveys in La Salle County, Texas:

                                                 Figure 1.
                            SURVEY                                    ABSTRACT NO.

                       Tyler B. Self                                        A-649

                    P.T. Irrigation Co.                                     A-753

                      W.A. Tennison                                         A-678*

                       Wm. Wallace                                          A-696*

                      Jno. Reuerman                                         A-634*

                G.B. & C.N.G. R.R. Co.                                      A-867

                            B.S. & F.                                       A-100




I   Refer to "Exhibit 2".
2   Refer to "Exhibit 3".


{18705.43065-00338741.DOCX)
                            SURVEY                                  ABSTRACT NO.

             C.C.S.D. & R.G.N.G. R.R. Co.                                A-1733

             C.C.S.D. & R.G.N.G, R.R. Co,                                 A-720
             *Indicates Abstract is partially included within the Grace River Ranch boundary.

                    This 6,779.066 acre ranch is more particularly described by metes and bounds in a
            Special Warranty Deed, Veda Gwen Goodwin Treat and Kelly Maxwell Goodwin, Co..
            Trustees of the Roy and Bonnie Goodwin Family Ranch Trust dated December 17, 2012
            to Rio Graoia, LLC dated December 31, 2012 and recorded at Volume 664, Page 227,
            Official Public Records, La Salle County, Texas (hereinafter the "Grace River Ranch").3

                     From my review of the appended records of the Office of the Texas Secretary of
            State, it appears that EL CABALLERO RANCH, INC. (EL CABALLERO) is a Texas
            corporation formed December 17, 1997.4

                  I have thoroughly reviewed the Deed Records and Official Public Records of La
           Salle County, Texas which are appended to this Motion for Stun/nary Judgment. EL
           CABALLERO is the owner of at least 9,220.993 acres comprising the E1 Caballero
           Ranch located in part or all of the following surveys in La Salle County, Texas:

                                                Figure 2.
                            SURVEY                                  ABSTRACT NO,

                        J. Poitevent                                      A-813

                 G.B,&C.N.G. R.R. Co.                                     A-730

                 G.Br&C.N.G. R.R. Co,                                     A-1737

                Beaty, Seale & Forwood                                    A-1122

                    Heirs of Greenlee                                     A-561

                            A.B. & M.                                      A-13

               Adams, Beaty & Moulton                                     A-1403

                   T.W.N.G. R.R. Co.                                       A-764



3   Refer to "Exhibit 4".
4   Refer to "Exhibit 5".
                                                    2
(18705,43065-00338741.DOCX}
                            SURVEY                                            ABSTRACT NO.

                    T.W.N,G. R.R. Co.                                               A-1736

                 G.B. & C,N.G. RR, Co,                                               A-731

                    Frederick Walbold                                                A-702

                 G.B. & C.N.G. R.R, Co,                                             A-1451

                 G.B. & C.N.G. R.R. Co.                                              A-795

                Adams, Beaty & Moulton                                              A-1735

                       A, & B. & M.                                                   A-12

                 G.B, & C.N.G. R.R. Co.                                             A-1451

                        T.R. Wright                                                 A-1845

            (hereinafter the "El Caballero Ranch").

                    The El Caballero Ranch is described in a Warranty Deed from Knight Oil Tools,
            Inc. to EL CABALLERO dated March 30, 1998 and Bled of record at Volume 400, Page
            83, Deed Records, La Salle County, Texas.5

                  From my review of the records of the Office of the Louisiana Secretary of State,
           LAREDO MARINE is a Louisiana limited liability company formed on December 18,
           2000.6

                LAREDO MARINE is the owner of a 30,074.41 acre tract known as the 7 C's
           Ranch located in part or all of the following surveys in La Salle County, Texas.

                                                                                                      ^




$   Refer to "Exhibit 6".
6   Records of the Office of the Louisiana Secretary of State regarding Laredo Marine, LL,C. [Exhibit 33].
                                                           3
{18705.43065-00338741.DOCX}
                                          Figure 3.
                       SURVEY                          ABSTRACT/SURVEY NO.

                   W.A. Tennison                         A-678/Survey No, 106

                    Wm. Wallace                           A-696/Survey No, 105

                   Jno, Reuerman                          A-634/Survey No, 104

                    Win. Ferebee                          A-172/Survey No. 103

                   Clemente Diaz                         A-I45; Survey No. 102

                G.B. & C.N.G. R.R.                          Survey No. 1431

                    Sarah Rogers                             Survey No 267

                    San Casimir°                                A-1208

              B.S. &F. Survey No, 2                             A-2095

                G,13. & C.N,G.R,R.                       A-2096/Survey No, 422

                0.13, & C.N,G,R.R.                           Survey No. 421

                   Win Armstrong                           A-8/Survey No. 101

                    Daniel Dolan                          A-146/Survey No 100

                 P,T, Irrigation Co,                      A-754/Survey No. 263

                Wm, S. Williamson                         A-695/Survey No. 98

                      J.S. Thorn                         A-1088/Survey No, 265
                                                                                 -
                  H. &G. Ry. Co,                            Survey No. 1223


        (hereinafter the "7 C's Ranch).

             The 7 C's Ranch is described in Correction General Warranty Deed With
        Assumption of Security Documents, Damon Chouest, Inc. to Laredo Marine Dated April



                                             4
(18705,43065-00338741.DOCX)
            20, 2011 and filed of record at Volume 572, Page 120, Deed Records, LaSalle County,
            Texas (hereafter the "7 C's Ranch").7

                  The appended records from the Deed Records and Official Public Records of La
           Salle County demonstrate that the Grace River Ranch (now owned by GRACE RIVER),
           the El Caballero Ranch (now owned by EL CABALLERO), and the 7 C's Ranch (now
           owned by LAREDO MARINE) all have a common source of title, same being Patrick H.
           Welder, Jr. The parent tract was acquired by Patrick H. Welder, Jr. by deed dated
           January 28, 1963 and recorded at Volume 130, Page 116, Deed Records, La Salle
           County, Texas on February 19, 1963, I have set out below in tabular form the title
           histories of the Grace River Ranch, the El Caballero Ranch, and the 7 C's Ranch
           subsequent to that common source of title as taken from those Deed Records and Official
           Public Records of La Salle County, Texas which are appended to this Motion for
           Summary Judgment,

                                              Fi ure 4.
                                  Grace River Ranch Title History

                  Document                      Date               Recorded            Exhibit

General Warranty Deed, Patrick FI, September 6, 1995           Volume 381,           "Exhibit 7"
Welder, Jr. to John T. Mundy and                               Page 563, Deed
Sue E. Mundy                                                   Records, La Salle
                                                               County, Texas on
                                                               September 12,
                                                               1995

Special Warranty Deed, John T. December 17, 2012               Volume 664,           "Exhibit 8"
Mundy and Sue E, Mundy to Roy                                  Page 219, Official
and Bonnie Goodwin Family Ranch                                Public Records,
Trust (Veda Gwen Goodwin Treat                                 La Salle County,
and Kelly Maxwell Goodwin, as                                  Texas on January
Co-Trustees)                                                   2, 2013

Special Warranty Deed, Veda December 31, 2012                  Volume 664,           "Exhibit 4"
Gwen Goodwin Treat and Kelly                                   Page 227, Official
Maxwell Goodwin, Co-Trustees of                                Public Records,
the Roy and Bonnie Goodwin                                     La Salle County,
Family Ranch Trust Dated                                       Texas on January
December. 17, 2012 to Rio Gracia,                              2, 2013
LLC


7   Refer to "Exhibit 34".


(18705.43065-00338741,DOCX)
                                           Figure 5.
                               El Caballero Ranch Title History
                                                         -
                Document                     Date              Recorded             Exhibit

   Vendor's Lien Deed, Patrick H.      February 3, 1997        Volume 392,        "Exhibit 9"
   Welder, Jr. to Knight Oil Tools,                           Page 229, Deed
                  Inc.                                       Records, La Salle
                                                             County, Texas on
                                                             February 6,1997

Warranty Deed, Knight Oil Tools, March 30, 1998              Volume 400,          "Exhibit 6"
Inc. to El Caballero Ranch, Inc,                             Page 83, Deed
                                                             Records, La Salle
                                                             County, Texas on
                                                             April 22, 1998




                                          Figure 6.

                                  Title History -7 C's Ranch

             Document                     Date               Recorded              Exhibit

Warranty Deed, Patrick H. October 6, 1999                 Volume 407, Page       "Exhibit 35"
Welder, Jr. to E. J. Cop                                  409,        Deed
(30,074.41 ac.)                                           Records, LaSalle
                                                          County, Texas

Warranty- Deed, -E.J-, -Cop -to--March_22,-2010Q- -- --Volume-414, Rage
Dennis J. Wilkerson, Trustee                           179, Deed
(15,000 ac.)                                           Records, LaSalle
                                                       County, Texas

Warranty Deed, E.J. Cop to March 22, 2000                 Volume 411, Page       "Exhibit 37"
Dennis J. Wilkerson, Trustee,                             208, Deed
Samuel H. Vester, Jr. and Joseph                          Records, LaSalle
P. Gerlich (15,074.41 ac.)                                County, Texas

                                              6
{18705,43065-00338741,DOCX}
                                          Title History -7 C's Ranch

              Document                            Date                 Recorded          Exhibit

Warranty Deed With Vendor's March 23, 2000                         Volume 411, Page    "Exhibit 38"
Lien, Dennis J, 'Wilkerson,                                        234, Deed
Trustee, Samuel H. Vester, Jr.,                                    Records, LaSalle
and Joseph P. Gerlich to Damon (Effective March                    County, Texas
Chouest, Inc,                   22, 2000)

Correction Warranty Deed With April 18, 2011                       Volume 572, Page    "Exhibit 39"
Vendor's Lien, Dennis 3,                                           85, Deed Records,
Wilkerson, Trustee, Samuel H.                                      La Salle County,
Vester, Jr, and Joseph P. Gerlich (Effective March                 Texas
to Damon Chouest, Inc,            22, 2000)

General Warranty Deed With December 18, 2000                       Volume 417, Page    "Exhibit 40"
Assumption       of      Security                                  11, Deed Records,
Documents, Damon Chouest,                                          La Salle County,
Inc, to Laredo Marine, L.L,C,                                      Texas

Correction General Warranty April 20, 2011                         Volume 572, Page    "Exhibit 34"
Deed With Assumption of                                            120, Deed
Security Documents, Demon                                          Records, La Salle
Chouest, Inc. to Laredo Maine, (Effective                          County, Texas
L.L.C.                         December    18,
                               2000)

                From my review of the Deed Records and Official Public Records of La Salle
         County, Texas, it appears that contemporaneously with the creation and sale of the
         present Grace River Ranch by Patrick H, Welder, Jr, on September 6, 1995, Welder
        created and granted an "Access Easement Agreement" for vehicular and pedestrian
        -access in favor- of John-L-Mundy and-Sue E: Mundy 4o the-present Grace River Ranch --
        over and across Welder's retained property inclusive of the present El Caballero Ranch
        and 7 C's Ranch properties and passing along a prescribed and surveyed route northward
        toward FM 624, This Access Easement Agreement (recorded at Volume 382, Page 1,
        Deed Records, La Salle County, Texas) provided in pertinent part:

                  (1)         the easement was 80 feet in width;
                 (2)      the access was for vehicular and pedestrian access along the described
                          route of the easement for each owner of the present Grace River Ranch,
                          their employees, agents, and invitees;
                                                       7
{t8705A3065-00338-741.DOCX)
                     (3)     no barriers were to be erected to interfere with the free flow of vehicular
                             and pedestrian traffic across the present El Caballero Ranch and/or 7 C's
                             Ranch other than gates through which the easement owner might pass
                             without assistance;
                     (4)     the servient owner was to provide the easement owner with all necessary
                             keys to open gates such that all gates could be freely opened and closed
                             without assistance;
                     (5)     the easement was binding upon and inured to the benefit of all subsequent
                             owners of the servient and dominant estates;
                     (6)     the easement could not be subsequently amended except by a writing by
                             the owners of the servient and dominant estates and signed and filed of
                             record in La Salle County;
                     (7)     the easement was appurtenant to the present Grace River Ranch.
            (hereinafter the "Northerly Grace River Easement").

                  From my review of the Deed Records and Official Public Records of La Salle
           County, Texas which are appended to this Motion for Summary Judgment, it appears that
           contemporaneously with the creation and sale of the present Grace River Ranch by
           Patrick H. Welder, Jr. on September 6, 1995, Welder also created and granted an
           additional "Access Easement Agreement" for vehicular and pedestrian access in favor of
           John T. Mundy and Sue E. Mundy to the present Grace River Ranch over and across
           Welder's retained property inclusive of the present 7 C's Ranch property and passing
           along a described route towards State Highway 44.8 This second Access Easement
           Agreement (recorded at Volume 382, Page 9, Deed Records, La Salle County, Texas
           provided in pertinent part:

                    (1)      the easement was 80 feet in width;


                    (2)      the access was for vehicular and pedestrian access along the described
                             route of the easement for each owner of the present Grace River Ranch,
                             their employees, agents, and invitees;
                                                     — — --
                    (3)      no barriers were to be erected to interfere with the free flow of vehicular
                             and pedestrian traffic across the present 7 C's Ranch property other than
                             gates through which the easement owner might pass without assistance;

                    (4)      the servient owner was to provide the easement owner with all necessary
                             keys to open gates such that all gates could be freely opened and closed
                             without assistance;


B   Refer to "Exhibit 41".


{18705,43065-00338741DOCX)
                     (5)        the easement was binding upon and inured to the benefit of all subsequent
                                owners of the servient and dominant estates;

                     (6)        the easement could not be subsequently amended except by a writing by
                                the owners of the servient and dominant estates and signed and filed of
                                record in La Salle County, Texas,

                     (7)        The easement was appurtenant to the present Grace River Ranch.

            (hereinafter the "Easterly Grace River Easement").9
                  The Northerly Grace River Easement and the Easterly Grace River Basement are
            sometimes herein collectively referred to as the "Grace River Easements".
                  From my review of the Deed Records and Official Public Records of La Salle
            County, Texas which are appended to this Motion for Summary Judgment, it appears that
            GRACE RIVER is the successor in title of the dominant estate of the Grace River
            Easements, Below I have set out in tabular form the chain of title of the Grace River
            Easements:


                                                    Fiaure 5.
                           Grace River Easements Title History (Dominant Estate)

                 Instrument                            Date               Recorded            Exhibit

Access     Easement     Agreement September 6, 1995                   Volume 382,           "Exhibit 10"
(Northerly), Patrick H. Welder, Jr,                                   Page 1, Deed
to John T. Mundy, et ux                                               Records, La Salle
                                                                      County, Texas on
                                                                      September 12,
                                                                      1995

 Access      Basement    Agreement September 6, 1995                  Volume 382,            "Exhibit 41"
 (Easterly), Patrick H. Welder, Jr. to                                Page 9, Deed
                                   _ ._ _
-Thi-T,- Mii-ndy; e tix -                                             Rec-Ord-s, Ea Salle.• - - - -
                                                                      County, Texas on
                                                                      September 12,
                                                                      1995




9   Refer co "Exhibit 41".
                                                        9
{ I 8705.43065-00338741.DOCX)
                          Grace River Easements Title History (Dominant Estate)

                 Instrument                            Date                  Recorded          Exhibit

Special Warranty Deed, John T. December 17, 2012                        Volume 664,           "Exhibit 8"
Mundy and Sue E. Mundy to Roy                                           Page 219, Official
and Bonnie Goodwin Family Ranch                                         Public Records,        '
Trust (Veda Gwen Goodwin Treat                                          La Salle County,
and Kelly Maxwell Goodwin, as                                           Texas on January
Co-Trustees) 1°                                                         2, 2013

Special Warranty Deed, Veda December 31, 2012                            Volume 664,          "Exhibit 4"
Gwen Goodwin Treat and Kelly                                             Page 227, Official
Maxwell Goodwin, Co-Trustees of                                          Public Records,
the Roy and Bonnie Goodwin                                               La Salle County,
Family Ranch Trust of December                                           Texas on January
17, 2012 to Rio Gracia, LLCI1                                            2,2013


                  LAREDO MARINE, as the owner of 7 C's Ranch, is the successor in title to that
          part of the servient estate encumbered by both the Northerly Grace River Easement and
          the Easterly Grace River Easement and lying within 7 C's Ranch per the chain of title set
          out in Figure 6.
                 From my review of the Deed Records and Official Public Records of La Salle
          County, Texas which are appended to this Motion for Summary Judgment it a.ppears that
          the Northerly Grace River Easement is non-exclusive. Additional parties have valid
          private and public easements along an identical route across, in part, the El Caballero
          Ranch and 7 C's Ranch. These other private and public easements were originally
          created in the following instruments:




10 The Grace River Easement was expressly conveyed as part of this transaction.
II The Grace River Easement was expressly conveyed as part of this transaction.

                                                     10

(18705.43065.0'033874 I. DOCX}
                                                       Figure 7.
                                 Additional Public and/or Private Easements
                                  Along the Northerly Grace River Easement

                  Instrument                              Date                   Recorded                  Exhibit

Access     Easement     Agreement, March 31, 1995                           Volume 379,               "Exhibit 12"
Patrick H. Welder, Jr. to Jim Berry                                         Page 52, Deed
and Bob Berry (hereafter the "Berry                                         Records, La Salle
Easement")                                                                  County, Texas on
                                                                            May 15, 1995

Vendor's Lien Deed, Patrick H. February 3, 1997                             Volume 392,                "Exhibit 9"
Welder, Jr. to Knight Oil Tools,                                            Page 229, Deed
Inc. (hereafter the "Welder                                                 Records, La Salle
Easement'')1 2                                                              County, Texas

Right-of-Way Deed, Ruth Bradley February 3, 1939                            Volume M-3,               "Exhibit 13"
Watkins, Individually and as                                                Page 390, Deed
Independent Executor of the Will                                            Records, La Salle
and Estate of Griffin Watkins,                                              County, Texas
Deceased, et al to G.A. Welhausen,
County Judge, La Salle County,
Texas (hereafter the "La Salle
County Easement").

                    No subsequent revocation or termination of these additional easements, signed by
            all parties or successors in interest has been located in Deed Records or Official Public
            Records of La Salle County.

                  On December 31, 2012, GRACE RIVER (then Rio Gracia, LLC) bought the
           Grace River Ranch_and .aRpurtenant .easements, Inclusive. of _the Nortlierly Grace River _
           Easement..13- Since that -date, -the Northerly Grace River Easement has never been
           amended, waived, or released by any instrument signed by the owners of the dominant
           and servient estates and recorded in La Salle County.

                  Exhibits 2-4, 11, 16, 19-26, 31-32 to this Motion for Sunmiary Judgment are all
           business records of GRACE RIVER made or retained in the ordinary course of its
           business and made or retained by someone whose responsibility it was to so make or so
           retain the records. The person making or retaining these records had first-hand

12   The easement was retained in this Vendor's Lien Deed by Patrick H. Welder, Jr. at p. 3 [Exhibit 91.
13   Refer to "Exhibit 4".
                                                           11
( 1 8705.43065-0033874 1,000X)
          knowledge of the contents thereof. All of the records are true and correct copies of the
          originals of such records in the files of GRACE RIVER. I am the Custodian of these
          records of GRACE RIVER.

                 The Northerly Grace River Easement has the same utility, necessity, and
          convenience for access to and egress from Grace River Ranch that it had on the date it
          was created, The perimeter boundary of the Grace River Ranch has not changed since its
          conveyance to the Mtuidys in 1995. Nor has there been any substantial change in the
         private and public road system by which Grace River Ranch is accessed. There have
         been no substantial changes in the flow, location, or nature of the Nueces River in the
         area of the Low Water Crossing since the Northerly Grace River Easement was created in
         1995, The Northerly Grace River Easement provides access from Grace River Ranch to
         FM 624, Cotulla, and points northward and eastward. A good and substantial road now
         exists entirely along the Northerly Grace River Easement save and except for
         approximately 65 feet of the southern approach to the Low Water Crossing. GRACE
         RIVER has been seeking access to the Low Water Crossing across the Grace River
         Easement for the purposes of surveying and effecting repairs to the southern approach of
         the Low Water Crossing, EL CABALLERO has refused access along the Grace River
         Easement by locked gate for which EL CABALLERO refuses to provide key(s) or
         access.

                 Appended to this Motion for Summary Judgment is my Resume/Vitae:4 This
         Resume/Vitae summarizes my professional qualifications and experience as a Civil
         Engineer, I have been a practicing Civil Engineer for 30 years and a licensed surveyor
         for 22 years,
                  On December 31, 2012, GRACE RIVER bought the Grace River Ranch and
         appurtenant easements all as described in the Motion for Surmnary Judgment, 15 This
         included the Grace River Easement 16 Not long after this sale closed, I, as part of my
         responsibilities with GRACE RIVER began looking for the owners of the El Caballero
         Ranch, On February 19, 2013, I left a message for Dean Cole, who was identified as the
         contact person for Knight Oil Company, who owns EL CABALLERO. On February 21,
         2013, I left another voice message for Dean Cole and Lori Kendall, Dean's assistant,
         returned my call and asked about the easement and there was an exchange of e,mails and
         letters that were sent notifying Knight/Welder, pursuant to Section 7 of the Grace River
         Easement, of the change in ownership of Grace River Ranch, I Was also answering
         questions posed by EL CABALLERO represdntativs- doricerhing GRACE RIVER'S
         ownership of the Grace River Ranch and easement, which conthiued trough the end of
         February, 2013. Then on March 7, 2013, we received an e-mail from EL
         CABALLERO/Knight OF Knight's notice of unilateral revocation of Grace River's
         Easement rights across the El Caballero Ranch. During that exchange of
         communications, I did request keys and access along the Grace River Easement as it


14 Refer to "Exhibit 25".
15 Refer to "Exhibit 4",
16 Refer to "Exhibit 4" and "Exhibit 10",
                                                12
(18705.43065-00338741,00CX)
          traverses El Caballero Ranch." My purpose for this was to perform survey work on
          some parts of the Grace River Easement and to perform repairs to the low water crossing
          over the Mem River.
                On February 28, 2013 I followed this up with an e-mail to Dean Cole, counsel for
         Knight Oil Tools and EL CABALLERO providing information regarding the Grace
         River Easement again requesting access along the Grace River Easement,
               Notwithstanding these requests, EL CABALLERO has refused to grant access to
         anyone on behalf of GRACE RIVER for the use of the Northerly Grace River Easement,
         EL CABALLERO has kept the gates locked and actively refused any access along the
         Grace River Easement.
                On March 6, 2013, Dean Cole as counsel for EL CABALLERO wrote to Jeff
         Davison, as counsel for GRACE RIVER a letter,19 This letter acknowledged my
         inquiries about getting access through certain gates on El Caballero Ranch along the
         Northerly Grace River Easement," Mr. Cole claimed that the Easement was
         "abandoned" and had "failed of its purpose" and refused to grant any access along the
         Northerly Grace River Easement.21
                From my review of the Deed Records and Official Public Records of La Salle
         County, Texas all as appended to this Motion for Summary Judgment, on or about March
         5, 2013, E,L CABALLERO attempted to falsely and unilaterally terminate the Northerly
         Grace River Easement, the Berry Easement (as defined by the Motion for Summary
         Judgment), and the La Salle County Easement (as defined by the Motion for Summary
         Judgment) by recording in the Official Records of La Salle County, its "Notice of
         Revocation and Termination of Easement and Access Easement Agreements" under
         claims of abandonment, failure of purpose, and irnpossibility.22
                 For 30 years I experienced working for various aspects of the construction
        industry on civil improvements including road and drainage improvements. This
        experience includes, design, inspection, and construction management of projects that
        ranged in size from repair of three sections of Coquat Road in La Salle County up to a
        four square mile golf/housing resort community in southern California with
        improvements totaling in the hundreds of millions of dollars. I have had the opportunity
        to work on the design and construction of several low water crossings when working for
        Engineering Service Corp. as they were popular solutions to desert river crossings in that
        area_ With my current-ernproyer, rhave_been givdn the TesTourcesito-ccdsttucrprojeas
        such as this in a timely manner. We can undertake demolition projects, perform clearing,
        move earth, prepare subgrade, install culverts, as well as manage the production and
        placement of concrete all of which will be riecessary to complete the proposed repair
        project.

17 Refer to "Exhibits 20" and "Exhibit 21".
18 Refer to "Exhibit 20".
j9 Refer to "Exhibit 24".
20 Refer to "Exhibit 24".
21 Refer to "Exhibit 24".
22 Refer to "Exhibit 18".
                                                13
08705.43065-00338741,DOCX)
                      I have personally and thoroughly inspected the Northerly Grace River Easement
             at the site of the Low Water Crossing across the Nueces River (as defined in the Motion
             for Summary Judgment) for the purposes of determining whether it can be repaired and
            put back into service. The photographs of the Low Water Crossing which are attached to
            this Motion for Summary Judgment at "Exhibit 26" truly, fairly, and accurately portray
            the condition of the Low Water Crossing on each occasion on which I have inspected it
            and all truly, completely, and accurately depict the condition of the Low Water Crossing
            at present. The present low water crossing is of substantial construction and the largest
            part of the original structure remains intact It appears to be decades old and for the most
            part in good shape. All that needs to be done to repair it is to extend the low water
            crossing another sixty-five (65) feet across a bypass channel which has developed on the
            southern approach to the low water crossing, It is proposed by GRACE RIVER that this
            sixty-five (65) foot extension would include six - six (6) foot corrugated metal culvert
            pipes to facilitate low and high water passage. The eleven small culverth on the existing
            crossing can be cleaned out and any voids in the concrete shell of the crossing back filled
            with flowable fill. This should allow the present structure (as extended) to adequately
            serve the crossing to prevent any future bypass channel formations. Personnel connected
            with GRACE RIVER have extensive background, knowledge, and experience in building
            roads and bridges, It is expected that GRACE RIVER would have access to all of the
            expertise, personnel, contractors, equipment, etc, necessary to complete a renovation of
            the Low Water Crossing not later than one month (weather permitting) from receiving all
            necessary permits to commence the work. I anticipate that having completed this work
            the Low Water Crossing will be in service for many more decades and will be designed
            to withstand/survive the very rare high/low water flow events of the Nueces River just as
            the existing structure has survived similar events.
                   Between September 9, 2013 and September 12, 2013, GRACE RIVER
           constructed a single 6' tube low water crossing on the Grace River Ranch. Pictures of
           this crossing are attached.23 The effort included removal of the existing gravel low water
           crossing, grading and construction of a 35' long and 9' tall low water crossing with
           appropriate concrete cutoff walls. The Nueces River repair of the Low Water Crossing
           will be nearly twice as long (65') but the same top width (16'), nearly the same height
           (10') and take much of the same construction knowledge and skill. The repair will not be
           difficult to construct given the resources at the disposal of GRACE RIVER,
                  GRACE RIVER requested me to petition all necessary governmental authorities
           to approve and permit this 'proposed extension of the Low Water Crossing, Application -
           for the proposed extension to the southerly approach of the Low Water Crossing,
           including details of the above-described plans, has now been made, completed, and
           approved with all necessary governmental authorities. Attached are the following
           approved permits:
                     I. Miscellaneous Easement No, ME20130153 as issued by the Commissioner of
                         the General Land Office of Texas.24.


23   Refer to "Exhibit 50",
24   Refer to "Exhibit 31".
                                                    14
{18705.43065-00338741.DOCX)
                    2, Corps of Engineers Permit (Project No. SWF-2013-00264.25

                  After GRACE RIVER purchased Grace River Ranch, I made it my responsibility
          to get familiar with the Grace River Easements. In January of 2013 I went to the Low
          Water Crossing along the Northerly Grace River Easement in company with Mike Treat
          and others. On that date, we were allowed by Tibbets to freely traverse the Northerly
          Grace River Easement down to the Low Water Crossing. We also vievved. the Easterly
          Grace River Easement, We encountered a locked gate between the 7 C's Ranch and the
          property adjacent to the East that had been put up by LAREDO MARINE, This gate had
          typically had a Mundy lock on it to allow Mundy to have access along the Northerly
          Grace River Easement. On this trip, for the first time, Mike Treat discovered that the
          Mundy lock had been removed from the gate but was on a common chain left hanging on
          the fence beside the gate. Additionally, the chain had a Medina Electric and unknowti
          lock that were locked into the chain, Jim Tibbets, the Ranch Manager for 7 C's Ranch,
          told us at that point that the gate had been recently repaired. A picture of the gate was
          taken on that date and is appended,26 In this picture, Mike Treat is pictured on the left
          hand side holding in his left hand the Mundy lock which was on the common chain,
          Prior to the date of this January 2013 visit, Mundy and Treat had been unaware that the
          Mundy lock had been removed.
                 On September 25, 2013, I asked Cliff Barnhill and Steve Meyers to travel to the
          point on the Northerly Grace River Easement where there is a gate erected by EL
          CABALLERO and take pictures of the area Pictures of this gate are appended 27 These
          pictures were taken at my direction. I have been there physically on several occasions in
          2013 and these pictures are true representations of the area There is nothing about this
          gate which would indicate in any way that anyone connected with Grace River Ranch
          was excluded or prohibited from using the Northerly Grace River Easement, There is no
          signage near the gate to this effect. There is only a coded keypad located at the gate, By
          means of this, someone desiring to use the road would punch in or otherwise seek access
          through the gate.
                 Without access through the Northerly Grace River Easement (due to the Low
         Water Crossing approach falling into disrepair), it is unlikely that someone would travel
         to the El Caballero front gate from the Grace River Ranch front gate, That trip is
         approximately 78 miles by car and takes approximately 1 hour and 45 minutes to drive.
         It is way out of the way unless you are travelling the Northerly Grace River Easement as
         a-through way However,-once the Low Water Crossing is repairedithis will-become the
         preferred method for reaching Cotulla and all points north from Grace Rive Ranch,
                In April of 2013, I took a helicopter, ride from the Cotulla Airport to Grace River
         Ranch, Part of the route we used included all of the Northerly Grace River Easement
         from the El Caballero Ranch gate to the Nueces River. The route appeared to be
         maintained as an all-weather road and free of any barriers with the exception of El
         Caballero's main gate,

2'sRefer to "Exhibit 32",
26 Refer to "Exhibit 44h,
21 Refer to "Exhibit 45",
                                                  15
( I 8705.43065-00338741 .DOCX)
                  Representatives of Grace River Ranch have used the Easterly Access Easement
          freely since GRACE RIVER purchased the Grace River Ranch without any complaint or
          opposition by anyone connected with 7 C's Ranch.
                  From my review of the Deed Records from La Salle County, it appears that by
          Assignment of Access Easement Agreement dated April 1, 1995, and filed of 'record at
          Volume 382, Page 84, Official Public Records, La Salle County, Texas, ROBERT G.
          BRITTINGIIAM was the Assignee of the Berry Easement.28 From my review of the
          Official Public Records of La Salle County, Texas, it appears that there was the execution
          of a Revocable Permissive Gate Agreement dated October 31, 2002 and filed of record
          on January 29, 2003 at Volume 430, Page 528, Official Public Records, La Salle County,
          Texas 29 The Revocable Permissive Gate Agreement expressly recognized the continued
          existence of the Berry Easement along the same path as the Northerly Grace River
          Easement and permissively allowed for the erection of one gate across the path of such
          easement to remain there at the pleasure of BRITTINGHAM,3° From nly review of the
          Official Public Records of La Salle County, Texas, it appears that there is no effort by EL
          CABALLERO to interfere with or repudiate the Berry Easement or any of the other
          easements along the Northerly Grace River Easement until EL CABALLERO filed its
          Notice of Revocation and Termination of Easement and Access Easement Agreements
          dated March 5, 2013 and filed of record at Volume 680, Page 417, Official Public
          Records, La Salle County, Texas.31 This was done just shortly before the institution of
          this present suit.
                 From my examination of the records of La Salle County, I can find no record that
          the Commissioner's Court of La Salle County has ever attempted any abandonment of
          the La Salle County Easement by any methodology specified in TEX, TRANSP, CODE
          ANN., Chapters 251, 252,

                 I have examined all gates lying along the Easterly Grace River Easement, I have
         also examined the gates lying at either end of the Northerly Grace River Easement,
         There are no permanent improvements constructed across either of the Grace River
         Easements. There is no signage on any of these gates indicating that the Grace River
         Easement or the La Salle County Easement are refuted, From my examination of the
         gates at either end of the Northerly Grace River Easement, reconfiguring these gates to
         provide access to GRACE RIVER can be done with bare minimal cost and expense. It
         would be as simple as providing GRACE RIVER with the necessary access keys or
         codes,. - There is ho-permanent improvement that has been constructed- across the Grace -
         River Easement at any location I have driven the entirety of the Easterly Grace River
         Easement. I have driven some of the Northerly Grace River Easement and overflown the
         remainder, A good and substantial all-weather road is being maintained along the entire
         length of the Grace River Easements. The only thing remaining to put the Northerly
         Grace River. Easement into coMplete service are the repairs which I have described to the
         Low Water Crossing. The gates which have been placed across the Northerly Grace

28 Refer to "Exhibit 51".
29 Refer to "Exhibit 52".
3° Refer to "Exhibit 52".
31 Refer to "Exhibit 18".
                                                  16
{18705.43 065-0033874 I ,00CX)
          River Easement are "high fence" gates which have been apparently constructed to contain
          wild game. I have observed no livestock in either one of these enclosures. There is no
          unbroken boundary fencing across any of the Grace River Easements, There is nothing I
          have observed which would render immediate use of the Grace Rivet Easements
          impossible in any way.
                 From my review of the Deed Records, Official Public Records, and Deed of Trust
          Records of La Salle County, Texas, it appears that LAREDO MARINE on December 18,
          2000, contemporaneously with its acquisition of the 7 C's Ranch from Damon Chouest,
          Inc, executed a Deed of Trust to Regions Bank,32 In that Deed of Trust, LAREDO
          MARINE made certain warranties to Regions Bank regarding the status of its title to 7
          C's Ranch in the middle of Page 3:
                   "WARRANTY: DEFENSE OF TITLE. The following provisions
                   relating to ownership of the Property [7 C's Ranch] are a part of this
                   Deed of Trust.
                              Title, Grantor [Laredo Marine] warrants that (a) Grantor holds
                              good and marketable title of record to the Property in fee simple,
                              free and clear of all liens and encumbrances other than those set
                              forth in the Real Property description or any title insurance policy,
                              title report, or final title opinion issued in favor, and accepted by,
                              Beneficiary [Regions Bank] 'in connection with this Deed of
                              Trust..".
               The description for the Real Property ccintained in the vesting deed into LAREDO
         MARINE specifically accepts and recagnizes. the existence of the Northerly Grace River
         Easement, the Easterly Grace kiver Easement,.andthe La Salle County Easement.33
                In addition, LAREDO MARINE 'executed two Modification Agreements to this
         Deed of Trust dated respectively March 22, 2005,34 and another Modification Agreement
         dated September 22, 2010.35 Both of these Modification Agreements provide:
                          Acknowledgement.. .Borrower [Laredo Marine] and Guarantors
                hereby acknowledge, agree, and represent that. „(v) the representations
                and warranties contained in the,. ,Deed of Trust,. • are true and correct as of
                the date hereof„ ."
               --•-••••••-•                  __        _                        _ _ . _
                By both of Modification Agreements, LAREDO MARINE acknowledged
         and recognized the exigence and validity of the Northerly Grace River Easement, the
         Easterly Grace River Easement, and the La Salle County Easement. All of these
         instruments expressly warranted that LAREDO MARINE had good title to the 7 C's
         Ranch save and except for these encumbrances."


32 Refer to "Exhibit 54".
32 Refer to "Exhibit 34",
34 Refer to "Exhibit 55".
35 Refer to 'Exhibit 56",

                                                       17
{18705.43065-00338741.DOCX)
                                  •




 STATE OF/4/

 COUNTY OF .?>                P1 §
         ,S,52.WCRIBED AND SWORN TO BEFORE ME, by the said KENNEY NEWVILLE
 this day of ,/5//4-1— , 201,3 to certify which witness my hand
 and seal of office.

                                                          '
                                             *Nota y Public, State of,

                                         \ p?NRIF      s 1/4
                                             Co
                                                . sion .
                                  .       June pres    • •
                                          con„4,42,017
                              =           #1354 .ssion
                                            BuchaP7,           •
                                     •      co nail                F.;
                                              untY
                                  1>*+%.•   fe ti9to




                                                  18
(18705.43065-00338741.DOCX)